We are convinced that our former opinion arrives at the proper conclusion and must stand. As originally drafted, our per curiam opinion was in error in stating the plaintiff had moved to Oklahoma several years before the corporation was organized. The records show plaintiff had moved here prior to final organization of the corporation, but as to exact time, he had been here several months instead of several years, in so far as that is material.
If the plaintiff suffered any detriment in anticipation of permanent employment in Oklahoma, that occurred when he departed from Danville, Ill., and came to Oklahoma.
If he suffered that detriment in reliance upon any contract, that was a contract entered into between himself and Mr. Morris before any legal step had been taken to create the corporation. The B. F. C. Morris Company, a corporation, was a different entity or legal person from Mr. Morris, the individual.
The record not only justifies, but requires the conclusion that the plaintiff did not move to Oklahoma, nor take any step to his detriment, in reliance upon any contract with the corporation, or upon any act of the corporation. He never had any contract with the corporation, and he came to Oklahoma before the corporation was organized. Indeed, when the corporation was organized he was here and became one of the directors of the corporation. He was a stockholder to the extent of $25,000.
Whatever contract the plaintiff had with any one he had with Mr. Morris individually. Plaintiff contended it was an oral ten-year employment agreement this was disputed. At any rate, plaintiff came here and started work for Mr. Morris as manager and supervisor of his greenhouse business. His salary was paid monthly. Thereafter the defendant corporation was organized, with Mr. Morris as president and one of the directors, and the plaintiff also a stockholder and director. Thereafter Morris conveyed the greenhouse properties to the corporation, and the plaintiff continued to act as manager of the greenhouse business *Page 593 
for the corporation. To some extent, then, he was his own employer. It is true that Mason, as a director of the corporation, knew what he himself claimed as to his prior oral contract with Morris, and it is true that Morris, as another director of the corporation, knew what he contended as to Mason's prior employment, but there is nothing there to charge the corporation with liability. To hold otherwise would unjustly penalize the other stockholders. No mention of any contract with Mason appears in the corporate records. When the 'corporation took over the greenhouse properties there was no assumption of any of Morris' contractual obligations with Mason. Although for more than two years Mason managed the greenhouse business for the corporation, he had no contract with the corporation; no mention of any such contract was made in the corporate records or meetings. So far as those records or meetings were concerned, there was nothing to show that Mason as an employee contemplated holding the corporation on any ten-year employment contract, nor that either Mason or Morris as a director of the corporation recognized any liability existing against the corporation as to any such contract. Later, when the controversy arose which resulted in Mason's discharge, Mason did seek to hold the corporation to such a contract, but he had no right to do so. The corporation paid Mason for all of the work he did for the corporation. There was no contract With the corporation whatever, no ratification by the corporation of any contract between Mason and Morris, no assumption by the corporation of any such contract, no act of the corporation nor anything that could operate to estop the corporation from denying liability to Mason. The per curiam opinion is adhered to, and the petition for rehearing is denied.
McNEILL, C. J., OSBORN, V. C. J., and BAYLESS, BUSBY, PHELPS, CORN, and GIBSON, JJ., concur. RILEY, J., absent.